Emission Reduction Purchase
Agreement                                                                                                        
Page 1 of 16

Exhibit 10.14

EMISSION REDUCTION PURCHASE AGREEMENT(ERPA)
[Chinese translation](ERPA)

HCIC Project-Using Waste Heat from Gangue Brickkiln to Generate Power (WHR)
[Chinese translation]

Between

(the "Purchaser") /“[Chinese translation]”

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)

740 St Maurice suite 102
Montreal, Qc H3C1L5
Canada
Tel: 5148763907
Fax: 5148764080
Email: trivutruong2004@yahoo.ca
President-CEO: Dr. Tri Vu Truong

(the " Seller"), henceforth “PROJECT PROPONENT” [Chinese translation]
Owner: Hebi Coal Industry (Group) CO., Ltd. (“HCIC”)/ [Chinese translation]

Address: No. 22, HeMei Street, Hebi City, Henan Province, China. Zip:458000
[Chinese translation] 
0392-2913321, 13903922611 [Chinese translation]
[Chinese translation]/General Director: LI,Yongxin

 

HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                   
Page 2 of 16

Interpretation and Definitions/[Chinese translation]     In this Agreement,
unless otherwise required by the context, all capitalized terms shall have the 
meaning set forth in the definitions below.     [Chinese translation]  
Agreement/
[Chinese translation]  Means this Emission Reduction Purchase Agreement(ERPA).
[Chinese translation]  Annex B Countries/
[Chinese translation]  Means the countries listed in Annex B to the Kyoto
Protocol having
committed themselves to reduce or limit their GHG emissions.
[Chinese translation]  Annex I Countries
[Chinese translation]  Means the parties to the UNFCCC listed in Annex I thereto
(Annex I
consists of industrial countries and countries in transition).
[Chinese translation]  Baseline/
[Chinese translation] Means the scenario that reasonably represents the
anthropogenic
emissions of GHG that would occur in the Host Country in the absence of
the Project, determined in accordance with the Kyoto Rules.
[Chinese translation]   Business Day/ [Chinese
translation]  Means a day on which banks are open for general business in
China./
[Chinese translation]   Carbon Dioxide
Equivalent
[Chinese translation]  Means a metric measure used to compare the emissions of
various GHG
based upon their global warming potential.
[Chinese translation]  Certification/
[Chinese translation] Means the written confirmation by an Operational Entity of
an Emission
Reduction resulting from a CDM project and having passed the
Verification procedure according to the Kyoto Rules.
/[Chinese translation]  Certified Emission
Reduction (CER)
[Chinese translation] Means a unit of Emission Reduction issued pursuant to
Article 12 of the
Kyoto Protocol and the requirements of the Kyoto Rules (including
Certification), equal to one metric ton of Carbon Dioxide Equivalent
resulting from a CDM project.
[Chinese translation] 


HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                              
Page 3 of 16

Clean Development
Mechanism (CDM)
[Chinese translation] Means the flexible mechanism established by Article 12 of
the Kyoto
Protocol providing for Annex I Countries to implement projects that
reduce emissions in non-Annex I Countries in return for CERs and assist
the non-Annex I Countries in achieving sustainable development and
contributing to the ultimate objective of the UNFCCC.
[Chinese translation]  Crediting Period
[Chinese translation] If Kyoto Protocol ceases to have effect or is terminated
before the
expiration of any crediting period, the purchasing agreement will remain
valid for purchasing obligations prior to this termination date, however
purchasing obligations beyond this termination date will automatically
cease.
[Chinese translation]  Emission Reduction
/[Chinese translation]  Means reduction in emission of GHG achieved, calculated
in accordance
with the Kyoto Rules.
[Chinese translation]  Executive Board
[Chinese translation] Means the international authority elected by the
representatives of the
parties to the Kyoto Protocol responsible for monitoring the CDM
process.
[Chinese translation]  First Commitment
Period/
[Chinese translation]  Means July 20, 2008 until December 31, 2012.
[Chinese translation] Force Majeure
[Chinese translation] Means any circumstance or condition beyond the control of
either party to
this Agreement affecting the performance of its obligations under this
Agreement including in particular wars, insurrection, natural disaster or
equivalent circumstances.
[Chinese translation]  Greenhouse Gases
(GHG)
[Chinese translation]  Means the six gases listed in Annex A to the Kyoto
Protocol.
[Chinese translation] Host Country/
[Chinese translation]  China/[Chinese translation] Kyoto Protocol
[Chinese translation]  Means the protocol to the UNFCCC adopted at the third
conference of the
parties to the UNFCCC in Kyoto, Japan, on December 11, 1997.
[Chinese translation] 


HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                               
Page 4 of 16

Kyoto Rules
[Chinese translation] Means the UNFCCC, Kyoto Protocol, the Bonn agreement, the
Marrakech Accords, any relevant decisions, guidelines, modalities and
procedures made pursuant to them and/or any succeeding international
agreements as amended and/or supplemented from time to time and which
include those rules specifically required to be met for the issuing and
transfer of CERs. /UNFCCC
[Chinese translation]  Letter of Approval
(LOA) [Chinese
translation]  Means a binding approval of the Project by the DNA of the Host
Country
together with an approval of the transfer of CERs.
[Chinese translation]  Monitoring Report
[Chinese translation] Means an annual report to be provided by Owner setting out
the total
number of Emission Reductions generated by the Project during the
previous year according to the Kyoto Rules, international Monitoring
rules and the PDD.
[Chinese translation]  Monitoring/
[Chinese translation] Means the collection and record of data allowing the
assessment of
reductions in GHG emissions resulting from the Project conducted in
accordance with the Kyoto Rules.
[Chinese translation]  Designated
Operational
Entity(DOE)
[Chinese translation]  Means an independent entity accredited by the Executive
Board being the
executive body for CDM and inter alias responsible for determining
whether a project and the resulting Emission Reductions meet the
requirements of Article 12 of the Kyoto Protocol.
[Chinese translation]  Project Design
Document (PDD)
[Chinese translation]  Means a detailed description of the Project to be
submitted for Validation
attached here in Annex []. The Purchaser will be responsible for providing
PDD development for Registration of the Project.
[Chinese translation]  Project
/[Chinese translation] Means the proposed CDM project described in the PDD and
other
documents describing the implementation and economics of the Project
attached in Annex []
[Chinese translation] 


HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                
Page 5 of 16

Registration
[Chinese translation]  Means the official registration of a CDM project by the
Executive Board
according to the Kyoto Rules.
[Chinese translation]  UNFCCC Means the United Nations Framework Convention on
Climate Change
adopted in New York on May 9, 1992.
[Chinese translation]  Unit Price
/[Chinese translation] Means the price payable by Purchaser to Project Proponent
per Certified
Emission Reduction (CER) unit:
[Chinese translation]

The purchase unit price paid by EcoloCap Solutions Canada Inc to
Chinese Project Proponent for the CER is fixed at (9.5)Euro for the year
2009 to 2012; both parties will renegotiate the ERPA for the extension
period (2013 - 2026).
/[Chinese translation]

The amount paid to the Chinese Project Proponent for the total certified
CER generated from this project is fixed at (80)% of the total value of
CER at this above mentioned purchase price ((9.5)Euro) “Total revenues”
is defined as the amount of: (9.5)Euro x total CER. Ecolocap Solutions
Canada Inc. will get (20)% of the total revenues.
/[Chinese translation]

TERM:/ [Chinese translation]

Ecolocap Solutions inc will purchase certified CER generated by this
project for the year 2009 to 2012 with options of extension for another
two period of 7 years, the period 2013^2026, under same terms and
conditions(except for the price).
[Chinese translation]  Validation
/[Chinese translation]  Means the assessment of the PDD, including the Baseline,
by an
Operational Entity, determining its compliance with the Kyoto Rules.
[Chinese translation] 


HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                      
Page 6 of 16

Verification
[Chinese translation] Means the periodic independent review and ex post
determination of the
monitored reductions in GHG emissions that the Project has achieved
during a specified period of time by an Operational Entity in accordance
with the Kyoto Rules. The project's owner will be Responsible for
providing periodical monitoring.
[Chinese translation]       Unless otherwise specified, references to clauses
are to clauses of this Agreement, references to legal  provisions are references
to such provisions as in effect from time to time, use of a gender includes any 
gender and use of the plural includes the singular and vice versa where the
context requires.  [Chinese translation]   All headings and titles are inserted
for convenience only and shall not be deemed part of this  Agreement or taken
into consideration in its interpretation.  [Chinese translation]     1.  
Preamble/[Chinese translation]        The Project is located on the territory of
the Host Country. [Chinese translation]    2.   Contractual Obligations/[Chinese
translation]    2.1.   Certified Emission Reductions/[Chinese translation]   
2.1.1.   The Purchaser will purchase the total certified emission reduction, the
number of which is      monitored and accepted by the DOE.      [Chinese
translation]    2.1.2.   If the Project generates CERs, during the crediting
period Project Proponent shall, to the      extent it is legally possible and
permissible, exclusively transfer or cause to be transferred to      Purchaser
all rights (and, to the extent legally possible and permissible, legal title)
which      Project Proponent may have in the Anticipated Emission Reductions
generated during the      Crediting Period to Purchaser.      [Chinese
translation]    2.1.3.   Purchaser shall pay to Project Proponent the Unit Price
for each Certified Emission Reduction      generated by the Project and in which
the Project Proponent's rights are transferred to      Purchaser in accordance
with clause 3 below.      [Chinese translation]    2.2.   Emission Reductions
generated after the Crediting Period/[Chinese translation]        If the Project
generates any Certified Emission Reductions after the Crediting Period, 

HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                   
Page 7 of 16

    Purchaser shall enter into negotiations with Project Proponent with a view
to concluding an      agreement on the purchase of such Certified Emission
Reductions based on the principles of      this Agreement but amended in order
to reflect the international and/or national rules then      applicable.     
[Chinese translation]    3.   Transfer/[Chinese translation]        Transfer to
Purchaser of all the rights (and, to the extent legally possible and
permissible, legal      title) which Project Proponent may have in a Certified
Emission Reduction shall have      occurred upon the transfer of a CER from the
register of the Executive Board to a register in      favor of Purchaser or such
other account or register Purchaser has notified to Project      Proponent in
writing.      [Chinese translation]    4.   Payment/[Chinese translation]   
4.1.   Payment for Certified Emission Reductions/[Chinese translation]    4.1.1.
  Payment by Purchaser to Project Proponent for the Certified Emission
Reductions (the rights      in which are transferred pursuant to clause 3) shall
be deposited in the project proponent’s      account within 60 Business Days
after the CERs are delivered      [Chinese translation]    4.1.2.   All payments
shall be made to the accounts specified from time to time be notified to the   
  other party in writing.      [Chinese translation]    4.1.3.   All payments
shall be made in Euro. [Chinese translation]    4.2. Costs and Expenses/[Chinese
translation]    4.2.1. Subject to clause 4.2.2 below, all taxes, fees, costs or
other expenses in connection with the      generation of CERs by the Project and
their Registration and transfer (including VAT in any      jurisdiction
Purchaser duly notifies Project Proponent to transfer CERs as in Clause 3, if   
  applicable) shall be borne by Project Proponent and purchaser.      [Chinese
translation]    4.2.2.   The share of the proceeds from CERs generated by the
Project to be used to cover      administrative expenses and to assist
developing countries that are particularly vulnerable to      the adverse
effects of climate change to meet the costs of adaptation according to the
Kyoto      Rules shall be borne by the Purchaser.      [Chinese translation]   
    Project proponent shall pay all costs and fees in connection with the
project-relevant      documents preparation for use in the host country, the
submission, approval, construction,      operation, maintenance and monitoring
of the project activities taking place in the host      country, including but
not limited to the tax, costs and expenses levied by Chinese National 


HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                           
Page 8 of 16

    Development and Reform Commission and other government authorities.     
[Chinese translation]        Purchaser shall pay all the costs and fees in
connection with the CDM project development      abroad, including but not
limited to the obtaining of any approvals from the Canada      government as
required under the CDM rules, the preparation of PIN (project idea     
note)/PDD(project design document), the validation, the
verification/certification, and the      registration with CDM Executive Board. 
    [Chinese translation]    4.2.3.   All costs accrued to each of the Parties
in negotiating, preparing, executing and carrying into      effect of this
Agreement, shall be borne by each of the Parties themselves.      [Chinese
translation]    5.   Termination and Remedies/[Chinese translation]    5.1.  
Either party (the "Non-defaulting Party") shall be entitled to terminate this
Agreement by      written notice to the other party with immediate effect if any
of the following events occurs:      [Chinese translation]    5.1.1.   In case
the Project is not register as a valid CDM Project activity with the CDM EB
within      eighteen (18) months upon execution of the ERPA, either party shall
have the right to      terminate its rights and obligations under the ERPA.     
[Chinese translation]    5.1.2.  In any given Contract Period, if the
verification of the Project’s CERs is delayed by 90 days      or more due to the
Project Proponent ’s or Purchaser’s fault and/or misconduct, each of the     
non-defaulting parties shall have the right to terminate its rights and
obligations under the      ERPA.      [Chinese translation]    5.1.3.   In case
the project is not commissioned within eighteen (18) months following the date
of the      ERPA, each Purchaser shall have the right to terminate its rights
and obligations under the      ERPA.      [Chinese translation]    5.1.4.   Upon
occurrence of an event of default or any other termination event in respect of
the Project      Proponent or of Purchaser as provided in the ERPA, each of the
non-defaulting parties shall      have the right to terminate its rights and
obligations under the ERPA.      [Chinese translation]      5.2. . Force
Majeure/[Chinese translation]        Should either party be impeded wholly or in
part from fulfilling any of its obligations under      the Agreement for reasons
of Force Majeure, such obligation shall be suspended to the extent      and for
as long as such obligation is affected by Force Majeure and the impeded party
shall be 


HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                               
Page 9 of 16

    entitled to such extension of time as may be reasonably necessary.     
[Chinese translation]        Either party shall notify the other party of the
existence and date of beginning of an event of      Force Majeure that is likely
to impede its performance under the Agreement within 5      Business Days after
having obtained knowledge of any such event. Either party shall likewise     
advise the other of the date when such event ended and shall also specify the
re-determined      time by which the performance of its obligations hereunder is
to be completed.      [Chinese translation]        Project Proponent and
Purchaser shall consult with each other with a view of determining any     
further appropriate action if a condition of Force Majeure is to continue after
20 Business      Days from the date of giving notice thereof.      [Chinese
translation]        Neither party shall be liable for damages or have the right
to terminate this Agreement for any      delay in performing hereunder if such
delay is caused by Force Majeure; provided, however,      that the non-impeded
party shall be entitled to terminate such part of the Agreement that     
remains unfulfilled, if the condition of Force Majeure is to continue after 6
months from the      date of giving notice thereof.      [Chinese translation] 
  6.   Change in Circumstances/[Chinese translation]        If any change in
circumstances (i.e. a change of scientific basics or applicable standards     
relating to the Baseline methodology and/or the applicable criteria for
Verification and      Certification of the resulting Emission Reductions, or any
changes related to      policy/regulations of the Chinese government) occurs
which substantially affects the Project,      the parties to this Agreement
shall enter into negotiations with a view to adapt the Project and      its
implementation or any relevant provision of this Agreement, as may be necessary
or      useful. A change in circumstances shall in no event be considered
substantially affecting the      Project if at least 50% of the Anticipated
Emission Reductions can be generated.      [Chinese translation]        The
parties to this Agreement shall cooperate and make their best efforts to enable
the      continuation of the Project in accordance with the new circumstances
and to achieve the      generation and transfer of the Anticipated Emission
Reductions.      [Chinese translation]        If any of the documents related to
the Project and submitted at any time during the term of      this Agreement
fails to be approved by such authority whose approval is required under the     
Kyoto Rules or otherwise appears to be non-compliant with any relevant standards
or      conditions of the Kyoto Rules, Project Proponent and Purchaser shall
discuss whether or not      the relevant documents are to be revised and
resubmitted.      [Chinese translation]    7.   Conditions Precedent/[Chinese
translation] 


HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                          
Page 10 of 16

    This Agreement shall enter into force upon satisfaction of the following
conditions precedent:      [Chinese translation]         Conclusion of a binding
agreement with the Host Country.      [Chinese translation]    8.  
Miscellaneous/[Chinese translation]    8.1.   Assignment and subcontracting
/[Chinese translation]      Project Proponent shall not, without the written
consent of Purchaser, assign or transfer the      Agreement or the benefits or
obligations thereof or any part thereof to any other person.      [Chinese
translation]        Purchaser may transfer any of its rights or obligations
under the ERPA to any third party      (“assignee”) without consent of Project
Proponent. However, rights and obligations between      Purchaser and Project
Proponent remain the same after the transfer.      [Chinese translation]    8.2.
Confidentiality and Disclosure/[Chinese translation]      The parties shall
treat as confidential all information obtained as a result of entering into or 
    performing this Agreement which relates to the provisions of this Agreement,
the negotiations      relating to this Agreement and the subject matter of this
Agreement.      [Chinese translation]        No party shall disclose any such
confidential information to any third party, except in those      circumstances
where disclosure is required in order to comply with any laws or regulations,   
  including without limitations the Kyoto Rules.      [Chinese translation]   
8.3.   Notices/[Chinese translation]        Any communications to be made under
or in connection with this Agreement shall be made in      writing (including by
facsimile) to the address or facsimile number, from time to time      designated
by the party to whom the communication is to be made to the other party for
that      purpose. The address and facsimile number so designated are set out in
Annex [] hereto.      [Chinese translation]        Communication will only be
effected, if sent by mail, when delivered to or rejected by the      recipient,
if sent by facsimile, when a transmission report shows that the facsimile has
been      sent.      [Chinese translation]    8.4.   Entire Agreement/[Chinese
translation]        This Agreement embodies the whole and only agreement of the
parties with respect to the      subject matter hereof, and no prior or
contemporaneous oral or written agreement or      understanding shall be deemed
to constitute a part of this Agreement, unless expressly 


HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                    
Page 11 of 16

    referred to herein, or attached hereto, or specifically incorporated by
reference herein. The      Annexes and schedules to this Agreement constitute
integral parts of this Agreement and shall      therefore be deemed part of this
Agreement.      [Chinese translation]    8.5.   Amendments/[Chinese
translation]        This Agreement may only be amended with the written consent
of the parties hereto.      [Chinese translation]    8.6.  
Severability/[Chinese translation]        If any part or provision of the
Agreement is or becomes illegal, void or unenforceable in any      respect, the
remaining parts or provisions shall not be affected or impaired. Any deficiency
in      the Agreement resulting there from shall be amended by way of
interpretation of the      Agreement having due regard to the parties intent.   
  [Chinese translation]    8.7.   Governing law/[Chinese translation]       
This Agreement shall be governed and construed in accordance with English law
excluding      its rules on conflicts of laws.      [Chinese translation]   
8.8.   Jurisdiction/[Chinese translation]        Any dispute, claim or
controversy arising out of or relating to this agreement will be settled      by
arbitration at Hong Kong International Arbitration Center (“HKIAC”) in Hong Kong
under      the UNCITRAL Arbitration Rules. The number of arbitrators will be
three and the arbitrators      will be appointed in accordance with the UNCITRAL
Rules and the HKIAC Procedures for      the Administration of international
Arbitration (the “HKIAC Procedures”).The arbitration      proceeding will be
administered by HKIAC in accordance with the HKIAC Procedures. The      legal
place of the arbitration will be Hong Kong and the language to be used in the
arbitral      proceedings will be English. All arbitration costs (including
legal costs) will be borne by the      unsuccessful party unless otherwise
determined by the arbitration tribunal.      [Chinese translation]    8.8.  
Counterparts/[Chinese translation]        This Agreement shall be executed in
four counterparts with two copies for Project Proponent      and two for
Purchaser. If there are any discrepancies between the English and the Chinese   
  version, the English version will prevail.      [Chinese translation] 


HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                 
Page 12 of 16

ANNEX I The salient features of XISC Coke Dry Quenching Project at Xiangtan,
Hunan Province, China.
[Chinese translation]

ANNEX II Schedule for Project implementation
[Chinese translation]

Annex III Work flow of CDM Activity
[Chinese translation]

Annex [ ] Address designated
[Chinese translation]

 

HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                  
Page 13 of 16

PARTIES TO THE AGREEMENT/[Chinese translation]

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined
above, this 20th day of July, 2008, in the presence of: [Chinese translation]

 

Purchaser:/ [Chinese translation]:      ECOLOCAP SOLUTIONS (CANADA) INC   
(ECOLOCAP)          DR. TRI VU TRUONG    President-CEO: Dr. Tri Vu Truong     
Project Proponent:/ [Chinese translation]:      Hebi Coal Industry (Group) CO.,
Ltd.    (“HCIC”)    / [Chinese translation]      HAO, LINJIE    HAO,Linjie     
   

Witness No 1
[Chinese translation]

Witness No 2
[Chinese translation]

[Signature illegible]

 

  [Signature illegible]


HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                      
Page 14 of 16

ANNEX I The salient features of HCIC Project-Using Waste Heat from Gangue
Brickkiln to generate power (WHR) at Hebi, Henan Province, China. [Chinese
translation]   No  Parameters  Units Value 1  [Chinese translation]  m3/h 
4X56000 2  [Chinese translation]  C 750-850   [Chinese translation]  t/h 4 x14 
3  [Chinese translation]  MPa    4  [Chinese translation]    [Chinese
translation]  4 5  [Chinese translation]    [Chinese translation] 4 6  [Chinese
translation]  kW 4x2000  7  [Chinese translation]  h    8  [Chinese
translation]  106 kwh/year    9  [Chinese translation]  106 kwh/year    10 
[Chinese translation]  ton Standard 
Coal/year 19600 11  CO2/[Chinese translation]  ton/year 51352 12  [Chinese
translation]  month   13  [Chinese translation]  [Chinese translation]  39200
14  [Chinese translation]  [Chinese translation]    15  [Chinese translation] 
[Chinese translation]     16  [Chinese translation]  [Chinese translation]    
17  [Chinese translation]        18  [Chinese translation]        19  [Chinese
translation]  year    20  [Chinese translation]  year   


ANNEX II Schedule for Project implementation
[Chinese translation]

HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                
 Page 15 of 16

Annex III      Work flow of CDM Activity
                          [Chinese translation]

[exhibit1014x15x1.jpg]


HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                                
Page 16 of 16

Annex [ ] Address designated
[Chinese translation]

Purchaser:/ [Chinese translation]

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)

740 St Maurice suite 102
Montreal, Qc H3C1L5
Canada
Tel: 5148763907
Fax: 5148764080
Email: trivutruong2004@yahoo.ca

Project Proponent:/ [Chinese translation]:

Hebi Coal Industry (Group) CO., Ltd. (“HCIC”) / [Chinese translation]

Address: No. 22, HeMei Street, Hebi City, Henan Province, China. Zip:458000
[Chinese translation] 
[Chinese translation] 0392-2913321, 13903922611

HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese
translation]

--------------------------------------------------------------------------------